DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a composition for aerosol product containing hydroxypropyl methylcellulose classified in A23P 30/40.
II. Claim 8, drawn to hydroxypropyl methylcellulose, classified in A23L 29/262
III. Claims 9 and 10, drawn to a method of making hydroxypropyl methylcellulose, classified in C08B11/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because Invention I is directed towards aerosol food products that contain hydroxypropyl methylcellulose and Invention II is directed towards hydroxypropyl methylcellulose.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Invention I can be made by a process different than recited in Invention II.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Invention II can be made by a process different than recited in Invention III.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
the species or groupings of patentably indistinct species require a different field of search (e.g, searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mike Hammer on 9/14/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huc-Mathis “Multiscale evaluation from one bubble to the foam…” Food Hydrocolloids vol. 71 page 2017 pgs 129-140.
Regarding Claims 1-3:  Huc-Mathis discloses hydroxypropyl methylcellulose dispersed in water [pg. 131; 2.3].  Huc-Mathis discloses a storage modulus (elastic modulus) of 45mN/m for HPMC [pg. 135; Fig. 5a.].  Huc-Mathis discloses loss modulus (viscous modulus) of 5-10 mN/m HPMC [Fig. 5b.].  Huc-Mathis discloses using a tensiometer set at 25°C [pg. 131, 2.5; pg. 134, 3.2.2].   Therefore Huc-Mathis discloses a ratio of elastic to viscous modulus of greater than 2.  Huc-Mathis does not disclose measuring with a tensiometer using a 0.2% by mass aqueous solution.  

Despite Applicants’ determination of a ratio based on a .2% aqueous solution, this does not provide a patentable distinction over the composition as discussed above, absent any clear and convincing evidence otherwise. It is reasonable to conclude that since the prior art discloses the same composition disclosed by the Applicants that there is no patentable distinction and thus the burden shifts to the Applicants to demonstrate that the tensiometer settings determine different features.
Claims 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huc-Mathis “Multiscale evaluation from one bubble to the foam…” Food Hydrocolloids vol. 71 page 2017 pgs 129-140 as applied to claim1 above and in further view of Yamashita et al. (Ep 3219734).
Regarding Claim 4:  Huc-Mathis discloses as discussed above in claim 1.  Huc-Mathis discloses HPMC 360 mPa ·s [pg. 132; 3.1].  Huc-Mathis does not disclose wherein the viscosity of the hydroxypropyl methylcellulose is in a range between 5.5 mPa·s and 1000.0 mPa·s when measured with a viscometer at 20°C using a 2% by mass aqueous 20 solution.
Yamashita discloses hydroxypropyl methylcellulose having a viscosity of 300 to 2,000 mPa·s at 20°C at a 2% aqueous solution; and specifically discloses 547, 373, 812 mPa·s [abstract; 0013, Table 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the viscosity of the composition of Huc-Mathis could have been measured at 20°C at a 2% aqueous solution as in Yamashita since Yamashita also discloses hydroxypropyl methylcellulose with a viscosity in the claimed range.
Regarding Claims 5 and 7:  Huc-Mathis discloses as discussed above in claim 1.  Huc-Mathis does not disclose wherein the aerosol food product is selected from the group consisting of dairy products, liquid condiments, beverages and sauces for sweets (claim 5); wherein liquid condiment is selected from the group consisting of dressings, Ponzu sauces, Tare sauces, Soup bases, Dashi stocks and Worcestershire sauces (claim 7).
Yamashita discloses HPMC in foods and drinks, seasonings, filling [0021; 0022].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the HPMC of Huc-Mathis in beverages and seasonings (liquid condiments, dressings, sauces as in Yamashita since they both disclose HPMC and including HPMC for is aerating abilities is known in the art.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huc-Mathis “Multiscale evaluation from one bubble to the foam…” Food Hydrocolloids vol. 71 page 2017 pgs 129-140 as applied to claim 1 above and in further view of Cash et al. (US 2007/0071874).
Regarding Claims 5-7:  Huc-Mathis discloses as discussed above in claim 1.  Huc-Mathis does not disclose wherein the aerosol food product is selected from the group consisting of dairy products, liquid condiments, beverages and sauces for sweets (claim 5); wherein the dairy product is selected from the group consisting of whipped cream, whipped cheese and yogurt (claim 6); wherein liquid condiment is selected from the group consisting of dressings, Ponzu sauces, Tare sauces, Soup bases, Dashi stocks and Worcestershire sauces (claim 7).
Cash discloses HPMC in dairy products, beverages, whipped cream, yogurt, dressings, sauces,  [abstract; 0020; 0021].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the HPMC of Huc-Mathis in dairy products, beverages, whipped cream, yogurt, dressings, sauces as in Cash since they both disclose HPMC and including HPMC for is aerating abilities is known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793